            Case 1:20-cv-00741-CRC Document 6 Filed 05/08/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 JASON LEOPOLD and
 BUZZFEED, INC.,

                     Plaintiffs,

            v.                                        Case 1:20-cv-00741-CRC

 U.S. DEPARTMENT OF JUSTICE,

                     Defendant.


                                             ANSWER

       The United States Department of Justice (“Defendant” or “DOJ”) hereby answers the

numbered paragraphs of Plaintiffs’ Amended Complaint, ECF No. 5, as follows:

       1.        This paragraph consists of Plaintiffs’ characterization of this lawsuit, to which no

response is required. To the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and they

are therefore denied.

       2.        Admitted that Plaintiffs Jason Leopold and BuzzFeed News submitted a Freedom

of Information Act (“FOIA”) request to Defendant on February 13, 2020. Defendant respectfully

refers the Court to that FOIA request for a full and accurate statement of its contents. The

remaining allegation of this paragraph consists of a legal conclusion to which no response is

required.

       3.        Admitted that Defendant is a federal agency. The remaining allegation of this

paragraph consists of a legal conclusion to which no response is required.
               Case 1:20-cv-00741-CRC Document 6 Filed 05/08/20 Page 2 of 4



          4.      The allegations of this paragraph consist of legal conclusions to which no response

is required.

          5.      The allegations of this paragraph consist of legal conclusions to which no response

is required.

          6.      Admitted that Plaintiffs Jason Leopold and BuzzFeed News submitted a FOIA

request to Defendant on February 13, 2020. Defendant respectfully refers the Court to that FOIA

request for a full and accurate statement of its contents.

          7.      Admitted that Plaintiffs Jason Leopold and BuzzFeed News submitted a FOIA

request to Defendant on February 13, 2020. Defendant respectfully refers the Court to that FOIA

request for a full and accurate statement of its contents.

          8.      Admitted that DOJ’s Office of Information Policy (“OIP”) acknowledged receipt

of Plaintiffs’ February 13, 2020 FOIA request and responded to Plaintiffs’ request for expedited

processing by letter dated February 21, 2020. Defendant respectfully refers the Court to that letter

for a full and accurate statement of its contents.

          9.      Admitted that, as of April 24, 2020, OIP had not produced any records in response

to Plaintiffs’ February 13, 2020 FOIA request. The remaining allegation in this paragraph consists

of a legal conclusion to which no response is required. To the extent a response is deemed required,

denied.

          10.     The allegations in this paragraph consist of legal conclusions to which no response

is required.      To the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and they

are therefore denied.




                                                     2
          Case 1:20-cv-00741-CRC Document 6 Filed 05/08/20 Page 3 of 4



       11.     The allegations in this paragraph consist of legal conclusions to which no response

is required.   To the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and they

are therefore denied.

       12.     The allegations in this paragraph consist of legal conclusions to which no response

is required.   To the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and they

are therefore denied.

       13.     The allegations in this paragraph consist of legal conclusions to which no response

is required.   To the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and they

are therefore denied.

       14.     Admitted that, as part of discussions regarding the scope of Plaintiffs’ FOIA request

that are ongoing as of the date of this filing, Plaintiffs have narrowed the scope of their request in

the manner described in this paragraph.

       15.     Admitted.

       16.     The above responses are incorporated herein.

       17.     Admitted that Defendant is a federal agency. Denied that DOJ’s (unidentified)

component is a federal agency. The remaining allegations of this paragraph consist of legal

conclusions to which no response is required.

       18.     The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.




                                                  3
           Case 1:20-cv-00741-CRC Document 6 Filed 05/08/20 Page 4 of 4



        19.     The allegations in this paragraph consist of legal conclusions to which no response

is required. To the extent a response is deemed required, denied.

        The remaining paragraph of the Amended Complaint contains Plaintiffs’ prayer for relief,

to which no response is required. To the extent a response is deemed required, Defendant denies

that Plaintiffs are entitled to any relief.

        Defendant denies any allegations not expressly admitted in this Answer.

        Dated: May 8, 2020                            Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Branch Director

                                                       /s/ Stephen M. Pezzi
                                                       STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                       Washington, DC 20005
                                                       Phone: (202) 305-8576
                                                       Fax: (202) 616-8470
                                                       Email: stephen.pezzi@usdoj.gov

                                                      Attorneys for Defendants




                                                 4
